                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                     7: l 9-cv-60-BO

BETTY JO HILL, et al. ,                       )
                                              )
       Plaintiffs,                            )
V.                                            )                      ORDER
                                              )
SOUTHEASTERN REGIONAL                         )
MEDICAL CENTER, et al.,                       )
                                              )
       Defendants.                            )


       This cause comes before the Court on the memorandum and recommendation by United

States Magistrate Judge Kimberly Swank. [DE 3]. On October 18 , 2019, Judge Swank

recommended that this action be dismissed. For the reasons that follow, the M&R [DE 3] is

ADOPTED and this action [DE 1] is DISMISSED.

                                         BACKGROUND

       In March 2019, plaintiffs filed a pro se application to proceed in for ma pauper is under 28

U.S.C. § 1915. [DE l]. Plaintiffs bring medical malpractice and wrongful death claims against

Southeastern Regional Medical Center and various medical practitioners for the death of Carl

Wayne Locklear.

       In October 2019, Judge Swank entered the instant memorandum and recommendation

(M&R), granting the application to proceed informa pauperis with respect to Betty Jo Hill, who

submitted the IFP application, and recommending that plaintiffs ' case be dismissed for lack of

subject-matter jurisdiction. [DE 3]. Plaintiffs filed no specific objections to the findings of the

M&R, instead submitting a list of reasons the complaint should not be dismissed, which consists

of factual allegations surrounding Mr. Locklear ' s death. [DE 4].
                                           DISCUSSION

       A district court is required to revi ew de novo those portions of an M&R to which a party

timely fi les specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149- 50 (1985). " [I]n the absence of a timely filed objection, a district court need

not conduct de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation. " Diamond v. Colonial Life & Acc. Ins.

Co. , 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

       Here, plaintiffs have not specificall y objected to any portion of the M&R. The M&R notes

that there is no di versity of citizenship between the parties and no federal question, and therefore,

finds that the Court does not have subject-matter jurisdiction over the dispute. The claims sound

in North Carolina tort law and must be heard in North Carolina state courts.

       The Court has reviewed the M&R and is satisfied that there is no clear error on the face of

the record. Accordingly, the M&R is ADOPTED.

                                              CONCLUSION

       The memorandum and recommendation of Magistrate Judge Swank [DE 3] is ADOPTED

and plaintiffs' comp laint is DISMISSED .


SO ORDERED, this         /f     day of December, 2019.




                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
